Citation Nr: 1004201	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for basal cell 
carcinomas (other than the right posterior neck).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from April 1967 to August 
1973 with additional service in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A hearing was conducted by the undersigned Veterans Law Judge 
in November 2009.  A transcript of the hearing has been 
associated with the claims file.  

The issue of entitlement to service connection for basal cell 
carcinomas (other than the right posterior neck) is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if further 
action is required.


FINDING OF FACT

Traumatic lumbar degenerative disc disease with lumbar disc 
herniation is attributable to service. 




CONCLUSION OF LAW

Traumatic lumbar degenerative disc disease with lumbar disc 
herniation was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the appellant's claim.  Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

Factual Findings 

Service treatment records show that low back pain since heavy 
lifting about one week ago was noted in April 1971.  At 
separation in August 1973, the spine was reported normal.  
The appellant had several examinations between October 1966 
and January 1992, during all but the November 1978 
examination, the spine and other musculoskeletal was reported 
normal.  The appellant also denied a history of recurrent 
back pain in all the examinations given within the time 
period specified above.  Abnormal spine was reported in the 
November 1978 examination.  A history of neck injury to 
questionable lower c-spine, upper t-spine and questionable 
fracture was noted.  

The appellant was afforded a VA compensation and pension 
examination in October 2007.  During this examination, the 
appellant reported low back pain for at least the last 20 
years.  The appellant claimed that the back pain was the 
result of his many hours of flying helicopters while on 
active service.  Lumbosacral spine strain was diagnosed.  
Decreased mobility, problems with lifting and carrying, and 
pain were noted.  The examiner opined that she could not 
resolve the issue of whether the appellant's currently 
diagnosed low back disability was related to service without 
resorting to mere speculation.  The examiner related that she 
agreed with the April 2007 rating decision and that no 
further new objective evidence has been submitted 
demonstrating a direct connection between the appellant's 
lumbosacral strain in April 1971 following heavy lifting and 
his present claimed lumbosacral pain and decreased range of 
motion.  She noted that there were no further 
complaints/evaluation/treatments for a low back condition 
after April 1971 while in service or soon after separation 
from service, to establish a chronic lumbosacral disability 
caused by his active duty.  She noted that a history of 
possible intercurrent injury post service was unknown.  

In December 2009, Dr. F related that the appellant had 
advanced lumbar degenerative disc disease with lumbar disc 
herniation.  Dr. F noted that the appellant reported to him 
involvement in aviation in service and considerable time 
spent flying helicopters.  Dr. F related that it was well 
documented in orthopedic literature there is significant 
evidence that vibration such as present with multiple hours 
of flying helicopters can result in significant degenerative 
changes of the lumbar spine, as well as the cervical spine.  
He noted that the appellant has had no other specific injury 
to relate to the advanced degenerative changes present in his 
lower lumbar spine and that it was his opinion that it is 
more likely than not that exposure to vibration has resulted 
in his current lumbar spine condition.  

Via various statements the appellant has reported that he was 
a pilot in service.  He related that as a pilot with nearly 
2000 hours of flight time, including 653 documented combat 
hours, he had substantial exposure to aircraft vibration.  He 
reported hard landings.  The appellant's wife reported during 
the November 2009 hearing that the appellant complained of 
back problems while on active duty and that he took aspirin 
or Tylenol.  She related that he saw the flight surgeon a few 
times and he gave him something stronger.  She also related 
that after service the appellant's back problems not only 
continued but worsened.  

The appellant submitted internet articles on vibration and 
the possible long-term effects of backache/back pain.  

Legal Criteria

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, such as 
arthritis, may be granted if manifest to a compensable degree 
within one year following separation from service. See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  If the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

The Board notes that the appellant asserts that as a 
helicopter pilot he put in 653 of combat hours.  Based on the 
appellant's statements and review of the record, the Board 
finds that the appellant is entitled to the provisions set 
forth in 38 U.S.C.A. § 1154(b).  As such, his claims of hard 
landings and vibration will be accepted as evidence of what 
occurred in service/combat since it is consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154.

Analysis

The appellant has appealed the denial of service connection 
for a lumbar spine disability.  After review of the record, 
the Board finds in the appellant's favor.  

In this case, the Board is presented with positive and 
negative evidence.  The positive evidence includes a notation 
of low back pain since heavy lifting about one week earlier 
in April 1971.  Also, in December 2009, Dr. F related that 
the appellant had advanced lumbar degenerative disc disease 
with lumbar disc herniation and that it was his opinion that 
it is more likely than not that exposure to vibration has 
resulted in the appellant's current lumbar spine condition.  
We have also considered the appellant and his wife's  
statements regarding back problems in service which they 
assert continued after service.  Additionally, the appellant 
has submitted articles discussing vibration and the possible 
long-term effects on the back.  The Board has considered such 
evidence in conjunction with all the evidence of record.  

However, the Board has also been presented with convincing 
negative evidence.  In this regard, the Board notes that 
although the appellant reported low back pain in April 1971, 
this is the only notation of low back pain/problems in 
service.  The separation examination in August 1973 revealed 
the spine was normal.  The spine and other musculoskeletal 
was also reported normal in all examinations during active 
duty and reserve service with the exception of the abnormal 
finding in November 1978.  The Board notes, however, that the 
abnormal finding in November 1978 appears to be attributed to 
the cervical spine and not the lumbar spine.  The Board 
further notes that the appellant denied a history of 
recurrent back pain when asked to provide medical history 
during his examinations.  More specifically, the testimony 
from the parties must be weighed against the rest of the 
record.  There were normal clinical findings of the spine in 
October 1967, July 1968, April 1971, May 1972, December 1972, 
August 1973 and June 1978.  In addition to the normal 
clinical findings, he denied a history of recurrent back pain 
in 1966, 1967, 1968, 1978, 1980, 1981, 1982, 1984 and 1985.  

Additionally, the Board notes that although the VA examiner 
opined that she could not resolve the issue of whether the 
appellant's currently diagnosed low back disability was 
related to service without resorting to mere speculation, she 
related that she agreed with the April 2007 rating decision 
and that no further new objective evidence has been submitted 
demonstrating a direct connection between the appellant's 
lumbosacral strain in April 1971 following heavy lifting and 
his present claimed lumbosacral pain and decreased range of 
motion.  

Based upon the evidence of record, the Board finds that 
service connection for lumbar degenerative disc disease with 
lumbar disc herniation is warranted.  In this regard, the 
record shows a current diagnosis of lumbar degenerative disc 
disease with lumbar disc herniation.  We again note that we 
accept that the appellant had back pain consistent with the 
nature and circumstance of service to include combat.  The 
Board further notes that the appellant has presented credible 
testimony that his lumbar spine problems started in service 
and continued after service.  His wife testified to the same.  
There is no basis for discounting their testimony.  Moreover, 
Dr. F related that it was well documented in orthopedic 
literature that there is significant evidence that vibration 
such as present with multiple hours of flying helicopters can 
result in significant degenerative changes of the lumbar 
spine, as well as the cervical spine.  It was his opinion 
that it is more likely than not that exposure to vibration 
has resulted in the appellant's current lumbar spine 
condition.  Although the VA examiner has related that she 
agreed with the April 2007 rating decision and that no 
further new objective evidence has been submitted 
demonstrating a direct connection between the appellant's 
lumbosacral strain in April 1971 following heavy lifting and 
his present claimed lumbosacral pain and decreased range of 
motion, the Board finds the opinion of Dr. F more persuasive 
to the issue at hand.  In this regard, the Board notes that 
Dr. F's opinion is based on consideration of the appellant's 
lay statements and his occupational specialty in service, 
medical literature and the nature and extent of the 
appellant's disability.  It is also consistent with the 
appellant's lay assertions.  

As such, the evidence sufficiently shows the existence of a 
present disability, an in-service incurrence and a 
relationship between the present disability and service.  
Accordingly, service connection for lumbar degenerative disc 
disease with lumbar disc herniation is granted.  The Board 
notes that in reaching this conclusion, the evidence is at 
least in equipoise, and the benefit of the doubt doctrine has 
been applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for traumatic lumbar degenerative disc 
disease with lumbar disc herniation is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


REMAND

The appellant has appealed the denial of service connection 
for basal cell carcinomas (other than the right posterior 
neck).  Service treatment records reveal an impression of 
recurrent basal cell carcinoma.  Lesion right neck present 
for one and half years, questionable "ba cell ca" was noted 
in August 1967.  Mild acne of face and neck, and neck lesion 
removed in October 1967, suspected BCE was reported in 
October 1967.  In October 1971, a five year history of basal 
cell carcinoma on neck was reported.  Records reveal excision 
of basal cell carcinoma of the neck in October 1971.  No skin 
lesions in need of tx and no signs of recurrence of basal 
cell cancer were noted in July 1973.  At separation in August 
1973, the skin was reported normal.  

In a June 1978 examination, skin cancer removed from back of 
neck in 1971 was reported.  At that time, the appellant 
reported a history of tumor growth, cyst, cancer and skin 
diseases.  The skin, lymphatics was reported normal in 
January 1992.  At that time, the appellant reported a history 
of tumor growth, cyst, cancer and skin diseases.  

The appellant was afforded a VA compensation and pension 
examination in July 2006.  During this examination, it was 
noted that the appellant underwent excision of a basal cell 
carcinoma of the right posterior neck and that it was 
uncertain what scars of the dorsum and the arms have occurred 
because of freezing or shaving of skin lesions such as 
actinic karatosis and carcinoma versus scars from farming 
activities.  It was noted that the appellant had multiple 
small, 1/2 inch in diameter, hypopigmented scars over the 
anterior chest, sternum, dorsum of arms and forearms.  
Diagnoses were given of status post excision of basal cell 
carcinoma, right posterior neck resulting in a scar described 
above in the military and recent excision of basal cell 
carcinoma left retroauricular region by civilian physician 
resulting in a scar.  The examiner opined that the excision 
of basal cell carcinoma from retroauricular region was 
definitely a worsening of condition beginning in Vietnam 
particularly during or immediately after time of herbicide 
exposure.  The examiner noted that to state the certain 
origin of the multiple 0.5 cm diameter scar of the anterior 
chest and the arm would require that he resort to pure 
speculation unless detailed dermatologist reports are 
provided for review.  

In a November 2007 VA compensation and pension examination, 
the appellant was examined for basal cell carcinoma and 
squamous cell carcinoma.  He attributed the onset of his 
disabilities to active duty.  Diagnoses were given of basal 
cell carcinoma posterior neck while on active service, s/p 
excisional surgical biopsy without recurrence; basal cell 
carcinomas times three, post service, s/p excisional surgical 
biopsies without recurrences and no objective evidence to 
support relationship to in service BCC; squamous cell 
carcinomas times four, post service, s/p excisional surgical 
biopsies without recurrence; solar lentigo times three, post 
service, s/p excisional surgical biopsies without 
recurrences; solar keratosis times one, post service, s/p 
excisional surgical biopsy without recurrences; and actinic 
keratosis times three, post service, active.  Basal cell 
carcinoma removed from left neck September 2002, left elbow 
September 2000 and back May 1994, all post service, all non 
recurrent was noted.  The VA examiner opined that the basal 
cell carcinoma did not cause the squamous cell cariconma, 
and/or any of the other skin conditions diagnosed in the 
examination.  The examiner noted that there is no etiological 
or casual relationship between the in service basal cell 
carcinoma and post service basal cell carcinoma.  

In light of the above, the Board finds that another VA 
compensation and pension opinion is necessary before the 
issue of service connection can be decided.  The Board notes 
that the service treatment records reveal a diagnosis of 
basal cell carcinoma posterior neck.  Post service records 
reveal basal cell carcinoma of the left neck, left elbow and 
back.  Although the November 2007 examiner opined that there 
is no etiological or casual relationship between the in 
service basal cell carcinoma and post service basal cell 
carcinoma, the examiner provided no reason or rationale for 
the opinion.  Because no reason or rationale accompanied the 
opinion, the Board cannot say with certainty that the basal 
cell carcinoma diagnosed in service did not metastasize and 
cause the currently diagnosed basal cell carcinomas.  This 
question needs to be answered before this issue is decided.  
Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.3159(c)(4)(i), VA will obtain an examination or an opinion 
if it is necessary to decide the claim.  To ensure that VA 
has met its duty to assist the claimant in developing the 
facts pertinent to this claim and to ensure full compliance 
with due process requirements, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Obtain a VA etiology opinion on the issue 
of entitlement to service connection for 
basal cell carcinomas (other than the 
right posterior neck).  The opinion should 
address whether the basal cell carcinoma 
diagnosed in service is related to the 
post service diagnosed basal cell 
carcinoma to include in the left neck, 
left elbow and back.  The opinion should 
discuss whether it is likely, as likely as 
not, or not likely that the basal cell 
carcinoma diagnosed in service 
metastasized and caused the currently 
diagnosed basal cell carcinomas.  If there 
is no relationship to the in service basal 
cell carcinoma, that fact must be noted in 
the report.  The claims folder should be 
made available to the examiner for review.  
A complete rationale for all opinions 
should be provided.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


